DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 June 2022 has been entered.
 
This a response to Applicant’s amendments filed on 23 June 2022, wherein: 
Claims 1 and 9 are amended.
Claims 2-4 and 10-12 are original.
Claim 5-8, 13-20 are previously presented.
Claims 1-20 are pending.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claims 1 and 9 each have been amended to remove the term “and” at the end of the determining a second measure of similarity limitation (second to last sub-limitation) as well as keeping the term “and” that was added to the end of the comparing limitation (last sub-limitation) in the last entered amendments (filed 28 December 2021).  It is recommended to only use the term “and” to end the limitation/sub-limitation preceding the last limitation/sub-limitation.  In particular, the term “and” at the end of the “determining a second measure of similarity” limitation should remain, the term “and” at the end of the “comparing the determined first and second measures of similarity” limitation should be removed, and the term “and” should be added at the end of the “changing the appearance” limitation.
Dependent claims 2-8 and 10-20 inherit the deficiencies of their respective parent claims, and are thus objected to under the same rationale.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code 101 not included in this action can be found in a prior Office action.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
Claims 1-20 are directed to a method and a product which fall under the four statutory categories (STEP 1: YES).
However, the claims recite evaluating a user-specified path in a neuropsychological Trail Making Test, in which the user is to select a plurality of targets in a predetermined sequence, comprising: providing an implementation of the neuropsychological Trail Making Test, comprising the plurality of targets in the predetermined sequence, including a first target in the plurality of targets; receiving information on the user-specified path; defining a respective evaluation area for each target of the plurality of targets; determining that the user has successfully selected a first target in the plurality of targets by: determining from the user-specified path an entry point for the user-specified path into the evaluation area for the first target and an exit point for the user-specified path out of the evaluation area for the first target; determining a first measure of similarity corresponding to a measure of similarity for the part of the user-specified path in the evaluation area for the first target and a first model path that is a straight line from the determined entry point to the determined exit point; determining a second measure of similarity corresponding to a measure of similarity for the part of the user-specified path in the evaluation area for the first target and a second model path, the second model path being formed from a first straight-line section from the determined entry point to the first target and a second straight-line section from the first target to the determined exit point; comparing the determined first and second measures of similarity to determine whether the user has successfully selected the first target; and changing the appearance of the first target when the user was determined to have successfully selected the first target; wherein the user-specified path does not cross or directly touch the first target in the plurality of targets.  The claims further recite wherein the step of defining a respective evaluation area for each target comprises: defining an evaluation area for a specific target in the plurality of targets as the area that includes all spatial points whose distance to the specific target is equal to or less than the distance to any other target in the plurality of targets; or wherein the step of defining a respective evaluation area for each target comprises: defining an evaluation area for a specific target in the plurality of targets as the area that includes all spatial points within a fixed radius of the specific target; or wherein the step of defining a respective evaluation area for each target comprises: defining an evaluation area for a specific target in the plurality of targets with a boundary that is the smaller of a fixed radius from the center of the specific target and the mid-point from the specific target to the nearest other target in the plurality of targets; or wherein the steps of determining a measure of similarity comprise one of: (i) determining the sum of the squared distances between samples of the part of the user-specified path in the evaluation area for the first target and the first model path and determining the sum of the squared distances between samples of the part of the user-specified path in the evaluation area for the first target and the second model path; (ii) determining the sum of the distances between samples of the part of the user-specified path in the evaluation area for the first target and the first model path and determining the sum of the distances between sample of the part of the user-specified path in the evaluation area for the first target and the second model path; (iii) determining the size of the area bounded by the part of the user-specified path in the evaluation area for the first target and the first model path, and determining the size of the area bounded by the part of the user-specified path in the evaluation area for the first target and the second model path; and (iv) determining the difference in the length of the part of the user-specified path in the evaluation area for the first target and the length of the first model path, and determining the difference in the length of the part of the user-specified path in the evaluation area for the first target and the length of the second model path; or wherein the step of comparing the determined first and second measures of similarity comprises determining whether the part of the user-specified path in the evaluation area for the first target more closely matches the first model path or the second model path; wherein the step of comparing the determined first and second measures of similarity comprises determining that the first target has been successfully selected if the part of the user-specified path in the evaluation area for the first target more closely matches the second model path than the first model path.  This process amounts to the abstract idea groupings of a certain method of organizing human activity because the process merely amounts to collecting and comparing information, while changing the appearance of the first target based on whether the use was determined to have successfully selected the first target is merely outputting the results of the collection and comparison.  The receiving step equates to collecting information, while the defining, determining, and comparing steps equate to comparing the collected information. Thus, this is managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  See MPEP 2106.04(a)(2(II)(C). The defining, determining, and comparing steps also amount to the abstract idea grouping of mental processes as the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind with aid of pen and paper but for the recitation of generic computer components.  See MPEP 2106.04(a)(2(III)(C).  Thus, the claims recite a judicial exception.  (STEP 2A, PRONG 1: YES).
This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d).  Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed device and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of an electronic device (claim 1), a display screen (claims 1 and 9), identifying that the implementation of the neuropsychological Trail Making Test (TMT) is electronic (claims 1 and 9), a computer program product comprising a non-transitory computer readable medium having computer readable code (claim 8), a processing unit (claims 8 and 9), and an apparatus (claim 9) is not sufficient to impart patentability to the method performed by the apparatus.  Although the claims recite these computer components for performing at least some of the recited functions, these elements are recited at a high level of generality for performing their computer functions (i.e., receiving data and processing the received data).  This is evidenced by at least Fig. 1-3 and 9, which illustrate the components as either non-descript black boxes or stock images.  Further evidence is provided by the specification.  See, for example, at least line 30 of pg. 4 - line 26 of pg. 5, line 6 of pg. 8, line 13 of pg. 9 - line 32 of pg. 11, line 22 of pg. 12 - line 9 of pg. 13, lines 13-21 of pg. 21.  For instance, the apparatus “may assess a scanned or digitized image of a paper-based test that is being or has been completed by a user” (lines 27-28 of pg. 10 in the specification) or “provide an electronic implementation of the test, game or activity… and the user uses a user interface” which “can include any suitable type of device or component that allows a user to specify the line or path, such as a computer mouse, a touchpad, or a touchscreen” (lines 6-12 of pg. 11 in the specification).  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Additionally, the claims do not recite any limitations that improve the functionality of the computer system because the claimed receiving, defining, determining, and comparing are merely performing the steps of processing data while changing the appearance of the first target is merely outputting the results of the processing, but are not tied to improving any functionality of the computer system.  Further regarding changing the appearance of a target, changing the appearance of a target when the user is determined to have successfully selected the first target is not a computer-centric and display-centric problem of implementing an electronic version of the test. It is a common feature ubiquitous to computerized tasks and games where a user is to select or interact in some way with a target on the display.  Additionally, it is merely a computerized version of the traditional feedback given to the user by the assessor who also identifies hits or misses during implementation of the TMT.  The claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition nor do they apply or use a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. For instance, while the specification recites that a Trail Making Test may assess various aspects of cognitive functioning (lines 6-7 of pg. 1 in the specification), it is silent regarding any specific treatment or prophylaxis for any specific disease or medical condition.  Accordingly, based on all of the considered factors, these additional elements do not integrate the abstract idea into a practical application.  Therefore, the claims are directed to the judicial exception. (STEP 2A, PRONG 2: NO).  
The independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05.  Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
As identified in Step 2A, Prong 2, above, the claimed device and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  Although the claims recite components (identified in Step 2A, Prong 2) for performing at least some of the recited functions, these elements are recited at a high level of generality and are not tied to performing any of the steps of the claimed method.  This is at least evidenced by the manner in which this is disclosed that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 USC 112(a) as identified in Step 2A, Prong 2, above.  For instance, the apparatus “may assess a scanned or digitized image of a paper-based test that is being or has been completed by a user” (lines 27-28 of pg. 10 in the specification) or “provide an electronic implementation of the test, game or activity… and the user uses a user interface” which “can include any suitable type of device or component that allows a user to specify the line or path, such as a computer mouse, a touchpad, or a touchscreen” (lines 6-12 of pg. 11 in the specification).  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Furthermore, this also evidences that the components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  This further evidences that the claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  Furthermore, the step of changing the appearance of the first target based on whether the user was determined to have successfully selected the first target, while part of the abstract idea as identified in Step 2A, Prong 1, above, is also merely a conventional means of outputting the successful selection of a target.  One need only look at entire industries of games or tasks wherein selecting a target object is performed by the player either manually or in a computerized means.  Additionally, in the traditional pen and paper implantation of the TMT, an assessor could very easily mark each hit target altering the target's physical appearance instead of verbally stating "hit".  Regardless, this changing the appearance of the target is unnecessary and does not further provide a benefit over the pen and paper version because, in the traditional pen and paper version, successful selection of the target is assumed as generally only unsuccessful selections of the target are identified during implementation.  Viewed as a whole, these additional claim elements do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

35 USC § 102 and 103
The closest prior art found is Hagler1.  However, while Hagler’s accuracy determinations are based on Fitts’ Law which the claimed similarity determinations are similar to, Hagler does not explicitly teach nor make obvious the limitations “determining a first measure of similarity, corresponding to a measure of similarity for the part of the user-specified path in the evaluation area for the first target and a first model path that is a straight line from the determined entry point to the determined exit point; determining a second measure of similarity, corresponding to a measure of similarity for the part of the user-specified path in the evaluation area for the first target and a second model path formed from a first straight-line section from the determined entry point to the first target and a second straight-line section from the first target to the determined exit point” in independent claims 1 and 9.

Response to Arguments
Applicant's arguments filed 23 June 2022 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments with respect to the claim objections, Applicant asserts that the claims have been amended to overcome the objections in light of the AFCP Interview conducted 27 May 2022 and Advisory Action mailed 02 June 2022.
Examiner respectfully disagrees.  While attempts to amend the claims with respect to the guidance given, further clarification is necessary.  In particular, the term “and” at the end of the determining a second measure of similarity limitation should remain, the term “and” at the end of the comparing the determined first and second measures of similarity limitation should be removed, and the term “and” should be added at the end of the changing the appearance limitation.

Regarding Applicant’s arguments against the rejection of the claims under 35 USC 101, judicial exception, Applicant asserts that the amended claims are directed to the computer-centric and display-centric problem of implementing an electronic version of the neuropsychological TMT.  Here, Applicant asserts that there are long-standing issues in the implementation of the neuropsychological TMT (pointing to para. 1-6 of the specification) that this electronic version of the test solves, especially when compared to the traditional paper-based version.  Applicant examples the first target of the plurality of targets physical[ly] cannot change shape while a user is taking the test regardless of whether the user hits or misses that first target.  Thus, the user cannot receive any feedback from the test during the test about whether the user hits or misses the first target (or other targets in the plurality of targets).
Examiner respectfully disagrees.  Applicant's asserted "long-standing issues in the implementation of the neuropsychological TMT” are merely conclusory statements made without evidentiary support, and are not persuasive.  Furthermore, a target changing shape while a user is taking the test is not a computer-centric and display-centric problem of implementing an electronic version of the test. In fact, it is a common feature ubiquitous to computerized tasks and games where a user is to select or interact in some way with a target on the display. Additionally, it is merely a computerized version of the traditional feedback given to the user by the assessor who also identifies hits or misses during implementation of the TMT, thus providing feedback to the user during the test contrary to Applicant’s assertions.  
Under Step 2A, Prong 2, Applicant asserts that the claims incorporate the abstract idea into a practical application by improving analysis and diagnosis of a user taking the test.
Examiner respectfully disagrees.  Applicant's assertion of an improvement in analysis and diagnosis is merely a conclusory statement made without evidentiary support. In contrast, one of ordinary skill in the art would understand that at least the pen and paper versions have repeatedly been validated as the TMT is one of the most common tests used in neuropsychology.
Applicant then asserts that the claims also comprise a practical application because the claimed invention applies and uses the abstract idea in a particular technological environment.  Here, Applicant asserts that the claims recite a combination of elements encompassing a very specific method and system that electronically implements the TMT and electronically provides visible feedback to the user that cannot be performed by the human mind alone.
Examiner respectfully disagrees.  The claims do no recite a combination of elements encompassing a specific method and system. It merely provides elements for the automation of a judicial exception, which is not a practical application as identified in the rejection. Also as identified in the rejection, changing the appearance of the targets is wholly part of the abstract idea grouping of a certain method of organizing human activity as it is merely outputting the results of the collection and analysis. Further, an assessor could very easily mark each hit target altering the target's physical appearance instead of verbally stating "hit".  Regardless, this changing the appearance of the target is unnecessary and does not further provide a benefit over the pen and paper version because, in the traditional pen and paper version, successful selection of the target is assumed as generally only unsuccessful selections of the target are identified during implementation. However, this is tangential to the analysis of the claims which identified in the rejection that the claims merely recite collecting information, analyzing of the information, and outputting of the results of the collection and analysis.
Under Step 2B, Applicant briefly discusses the court decisions in DDR and Amdocs, then asserts that the claims are similar to those found patent-eligible in DDR and Enfish because the claims address and solve the long-standing computer-centric and display-centric problem of feedback during a neuropsychological Trail Making Test.
Examiner respectfully disagrees.  Applicant's assertion of similarity of the instant claims to DDR and Enfish is merely a conclusory statement made without evidentiary support, and is not persuasive. In particular, Applicant's arguments are silent regarding any feature of Enfish as well as silent any relation of the instant claims to those in DDR.  Furthermore, as identified above, Applicant's asserted "long-standing computer-centric and display-centric problem of feedback during a neuropsychological Trail Making Test” is merely a conclusory statement made without evidentiary support, and is not persuasive.  Again, a target changing shape while a user is taking the test is not a computer-centric and display-centric problem of implementing an electronic version of the test. It is a common feature ubiquitous to computerized tasks and games where a user is to select or interact in some way with a target on the display. Additionally, it is merely a computerized version of the traditional feedback given to the user by the assessor who also provides feedback by identifying hits or misses during implementation of the TMT.  
Applicant then, incorporating the Advisory Action mailed 02 June 2022, asserts that the absence of a rejection under 35 USC 102 and 103 is relevant to the patent eligibility of the claims under 35 USC 101 because the claims are not simply an implementation or automation the TMT in a known way.
Examiner respectfully disagrees.  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§102, 103, and 112 inquiries for the better established inquiry under §101"). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the §101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a §101 inventive concept is thus distinct from demonstrating §102 novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art.... [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103 of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101) and patentability over the art (under 35 U.S.C. 102 and/or 103) is further discussed in MPEP §2106.05(d).  See MPEP 2106.05.  See also SAP America Inc. v. Investpic, LLC (898 F.3d 1161, 127 U.S.P.Q.2d 1597 (Fed Cir. 2018)) which identified that the claims are legally equivalent to claims simply to the asserted advance in the realm of abstract ideas, and not an additional element that may integrate the judicial exception into a practical application or add significantly more to the judicial exception.  Under the principles developed in interpreting §101, patent law does not protect such claims, without more, no matter how groundbreaking the advance.  
Applicant also asserts that the Advisory Action’s identification of a target changing shape while a user taking the test is not a computer-centric and display-centric problem of implementing an electronic version of the test is an inaccurate summary of the claimed method.
Examiner respectfully disagrees.  In particular, it is not an attempt at summarizing the claimed method.  Rather, it was merely addressing Applicant’s own unsupported assertion to the contrary.
Applicant follows with asserting that the changing shape of a target must not be merely a computerized version of the feedback or the TMT because the claims have been found to be novel and non-obvious.
Examiner respectfully disagrees.  In particular, the distinction between the claims and the prior art has been explicitly identified in the section, 35 USC 102 and 103, which Applicant has even recited in pg. 15 of the instant Remarks.  Applicant is directed back to this distinction which is silent regarding the changing shape of a target being a novel and non-obvious feature.  Specifically, the distinction is explicitly identified as being specific to claimed determining steps, not the changing the appearance of the first target step.  Furthermore, while this distinction from the prior art is made with respect to 35 USC 102 and 103, these determining steps are specifically identified in the rejection of the claims under 35 USC 101 as wholly encompassed in the judicial exception.
Applicant then asserts that Applicant is not aware of any test or analysis with regard to 35 USC 101 that requires necessity of a claim or of a claim element, and that the reduction of the claim to an allegedly unnecessary element is further evidence that the Office is not evaluating the claim as a whole.  Here, Applicant asserts that the claim as a whole comprises differences from the prior art and provides a benefit over the prior art because automation of a pen and paper version, especially in a novel and non-obvious way, is in and of itself an improvement.
Examiner respectfully disagrees.  The identification of the changing of the appearance of the target upon successful selection as unnecessary is merely an identification that the feature itself is not some inventive concept or even an additional element.  Evidence for this was identified as the fact that the traditional pen and paper version, which has been repeatedly validated since it is the most commonly used test in neuropsychology, does not require feedback on successful selection as generally only unsuccessful selections of the target are identified during implementation.  Applicant is directed back to the rejection of the claims which assess this in combination with all of the other claimed limitations to identify which aspects of the claims are directed to the judicial exception and which aspects are additional elements (which the changing appearance is not an additional element), and ultimately identifies that the claimed elements both individually and as a whole do not amount to patent eligibility.  Thus, as identified here and above, Applicant’s assertions of novelty and non-obviousness as evidence of a practical application of the TMT are unfounded and not persuasive. 
The rejection stands.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715                                                                                                                                                                                                        
/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Hagler, S., Jimison, H. B., & Pavel, M. (2014). Assessing executive function using a computer game: Computational modeling of cognitive processes. IEEE Journal of Biomedical and Health Informatics, 18(4), 1442–1452. https://doi.org/10.1109/jbhi.2014.2299793